Citation Nr: 1636785	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 5, 1978 to March 28, 1978.  The appellant also had verified inactive duty for training (INACDUTRA) from August 7, 1977 to March 4, 1978. For the month of August 1977, he had INACDUTRA from August 7 to August 31.  He has not claimed to have had any periods of active duty service.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO reopened a previously denied claim for service connection for obstructive lung disease with bronchitis, and denied the claim on the merits.  The appellant appealed this action to the Board. 

In August 2011, the appellant testified at a Travel Board hearing before the undersigned sitting at the above RO. A transcript of the hearing has been uploaded to the appellant's Veteran's Benefits Management System (VBMS) electronic record.

In June 2013, the Board remanded the matter on appeal for additional substantive development, to include having the RO verify the appellant's dates of INACDUTRA, requesting private treatment records and scheduling him for a VA examination.  VA examined the appellant in March 2014.  The VA physician provided an addendum opinion in June 2014.  (See March and June 2014 VA examination report and addendum opinion, respectively).  In its Introduction in June 2013, the Board noted that it would adjudicate the matter on a de novo basis without the need for receipt of new and material evidence because of the receipt of service treatment records that were not of record at the time of the RO's final adjudication.  

In October 2014, the Board remanded the matter on appeal to obtain an addendum opinion from a VA physician, who had provided opinions as to the etiology of the appellant's lung disability in March and June 2014.  In February 2016, a VA Physician's Assistant (PA) indicated that he had reviewed the VA physician's March and June 2014 opinions.  The matter has returned to the Board for further appellate consideration.

The appellant was previously represented by Kenneth LaVan, Attorney at law.  By written statement, received by VA in August 2015, Kenneth LaVan withdrew his representation of the appellant.  The appellant is currently unrepresented in the instant appeal. 

On VA Form 9, received in March 2013, as well in written correspondence, dated in March 2013 and July 2014, the appellant and his former attorney requested a video conference hearing before a Veterans Law Judge.  As noted above, the appellant presented testimony on the issue on appeal before the undersigned in August 2011.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703 (2015).  As a hearing has already been conducted regarding the issue by the undersigned VLJ, and no good cause has been shown to grant the appellant's request for a second hearing solely before the undersigned, the Board finds that the request must be denied.  The Board will proceed with its appellate review of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that another remand is required in order to ensure compliance with the Board's October 2014 remand directives and to obtain outstanding private treatment records.  The Board will discuss each reason for remand below.  

i) Private Treatment Records

On a July 2014 Supplemental Statement of the Case Response Form, the appellant indicated that he had continued to seek treatment from his pulmonologist, Dr. Garcia.  The appellant submitted evidence reflecting that he had an appointment with Dr. Garcia at Central Florida Pulmonologists in May 2016.  (See "Correspondence," received into the appellant's electronic record on May 2, 2016.  A review of the appellant's VBMS and Virtual VA electronic records reflects that medical records from the above-cited private medical provider, dated through January 2015, are of record.  Thus, as there are outstanding private treatment records that might contain potentially relevant evidence as to the etiology of the appellant's lung disability, they should be secured on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

ii) Stegall Concerns

A remand is required with respect to the claim in order to ensure compliance with the Board's October 2014 remand directives.  Stegall v West, 11 Vet. App. 268, 271   (1998).  In its October 2014 remand directives, the Board requested, in part, a supplemental opinion from the VA physician who had examined the appellant in March 2014 and provided an addendum report in June 2014 to determine whether the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) were of service onset or otherwise related thereto (considering all periods of verified ACDUTRA and INACDUTRA)  The Board also requested that the March 2014 VA physician state whether it was at least as likely as not (50 percent probability or greater) that the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) were aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of the appellant's period of INACDUTRA in August 1977. 

In the October 2014 remand, the Board specifically pointed out that the appellant's report of having injured his lungs in an accident while working on a sandblasting machine occurred during his period of INACDUTRA in August 1977, which was PRIOR to his March 1978 hospitalization for emphysema and not subsequent thereto, as indicated in the June 2014 opinion.  (See October 2014 Board remand).  

In response, in February 2016, a VA PA reviewed and signed-off on the VA physician's March and June 2014 opinions without any explanation, rationale or discussion of the discrepancy in the previous VA opinions and the appellant's report of having injured his lungs in an accident while working on a sandblasting machine occurred during his period of INACDUTRA in August 1977, which was PRIOR to his March 1978 hospitalization for emphysema, as directed by the Board in October 2014.  Thus, because there has not been compliance with the Board's October 2014 remand directive, the issue of entitlement to service connection for residuals of a lung injury is remanded to the AOJ.  Id. 

For the foregoing reasons, the Board finds that the VA PA's February 2016 opinion is inadequate for adjudication.  As such, a remand for an additional VA examination and opinion by a physician who has not previously examined the appellant or provided an opinion in this case, if possible, is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the appellant, obtain all treatment records, dated from January 2015 to the present from Dr. G. of Cental Florida Pulmonary, PA.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the appellant's electronic record.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself.

2.  After any additional records have been obtained and associated with the appellant's electronic record, schedule the appellant for an examination by a VA physician who has not previously performed an examination or provided an opinion in this case, if possible, to determine the nature and etiology of any currently present lung disability.  

The VA physician must provide responses to the following questions: 

a.)  Is it at least as likely as not (50 percent probability or greater) that the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) are of service onset or otherwise related thereto (considering all periods of verified ACDUTRA and INACDUTRA)?

b.)  If not, is it at least as likely as not (50 percent probability or greater) that the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) were aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of the appellant's period of INACDUTRA in August 1977?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In reaching his conclusion, the VA physician is informed that the appellant's report of having injured his lungs in an accident while working on a sandblasting machine occurred during his period of INACDUTRA in August 1977, which was PRIOR to his March 1978 hospitalization for emphysema and not subsequent thereto, as indicated in the previous March and June 2014 and February 2016 opinions. 

The opinion should also explicitly consider the documented respiratory problems prior to ACDUTRA and a diagnosis of obstructive lung disease with chronic bronchitis during ACDUTRA.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim for service connection for residuals of a lung injury (originally claimed as chronic obstructive lung disease with bronchitis).  If action remains adverse to the appellant, provide him with a supplemental statement of the case and allow him an appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

